DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 8/19/2021 has been fully considered and is attached hereto.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 11 and 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olesen et al. (US 7,339,788 – hereinafter, “Olesen”).
With respect to claim 1, Olesen teaches (In Figs 1-4) a heat dissipating module comprising: a heat dissipating substrate (13) having an inlet (14), an outlet (15), and a first container (Formed by the frame part 20), the inlet and the outlet being communicated with the first container respectively (See Fig 1), the first container formed on a top surface of the heat dissipating substrate (See Fig 1); a first structural plate (4) contained in the first container and having a first channel member (Channels formed by walls 10, 21-23) communicated with the inlet and the outlet respectively, a heat dissipating liquid flowing through the first channel member via the inlet and flowing out of the heat dissipating module via the outlet (Liquid flows into the heat dissipating substrate via 14, through the first container and the first structural plate, and out of the outlet 15); and a first heat conductive plate (3) covering the first structural plate, the first heat conductive plate being in contact with a heat generating member for conducting heat energy generated by the heat generating member to the heat dissipating liquid (Col. 4, ll. 41-45).
With respect to claim 3, Olesen further teaches that the first channel member comprises: a first flow guiding structure (10) communicated with the inlet and the outlet, the heat dissipating liquid flowing through the first flow guiding structure via the inlet and flowing out of the outlet.
With respect to claim 4, Olesen further teaches that the first channel member further comprises a second flow guiding structure (21-22) and a first vertical channel structure (Edges that forms inlet and outlets 5-6), the first flow guiding structure (10) is formed on a first surface of the first structural plate facing the first container (See Fig 1) and is communicated with the inlet and the first vertical channel structure (Via the fluid flowing through the heat dissipating module), the second flow guiding structure (21-22) is formed on a second surface of the first structural plate facing the first heat conductive plate (See Fig 1) and is communicated with the first vertical channel structure and the outlet (Via the fluid flowing through the heat dissipating module), and the heat dissipating liquid flows from the inlet to the outlet by flowing through the first flow guiding structure (10), the first vertical channel structure (vertical members of 5-6), and the second flow guiding structure sequentially (21-22, fluid enters at 14, flows along 10 into 5, then flows along 21-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Olesen.
With respect to claim 2, Olesen teaches the limitations of claim 1 as per above and further teaches manufacturing the first structural plate (4) of plastic (Col. 6, ll. 32-33) but fails to specifically teach or suggest that the heat dissipating substrate is a metal component, the first heat conductive plate is an aluminum substrate, and the first structural plate is a plastic component formed by an injection molding process or a 3D printing process.  However it has been held that selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination1.  Accordingly, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the heat dissipating substrate of metal and the first heat conductive plate of aluminum since doing so would allow for the heat dissipating substrate to be made of a material which is relatively cheap, easy to manufacture and sturdy, and since doing so would allow for the first heat conductive plate to be lightweight with good thermal conductivity.  Regarding the requirement that the plastic component be formed by an injection molding process or a 3D printing process, even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process2.  In the present case the structural plate in Olesen is the same as that of the present invention.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Olesen in view of Ikeda et al. (US 9,609,790 – hereinafter, “Ikeda”).
With respect to claim 12, Olesen teaches (In Figs 1-4) a heat generating member (“semiconductors” Col. 4, l. 44), a heat dissipating substrate (13) having an inlet (14), an outlet (15), and a first container (Formed by the frame part 20), the inlet and the outlet being communicated with the first container respectively (See Fig 1), the first container formed on a top surface of the heat dissipating substrate (See Fig 1); a first structural plate (4) contained in the first container and having a first channel member (Channels formed by walls 10, 21-23) communicated with the inlet and the outlet respectively, a heat dissipating liquid flowing through the first channel member via the inlet and flowing out of the heat dissipating module via the outlet (Liquid flows into the heat dissipating substrate via 14, through the first container and the first structural plate, and out of the outlet 15); and a first heat conductive plate (3) covering the first structural plate, the first heat conductive plate being in contact with a heat generating member for conducting heat energy generated by the heat generating member to the heat dissipating liquid (Col. 4, ll. 41-45).  Olesen fails to specifically teach or suggest that the device is a motor controller for controlling power output of an electric vehicle motor.  Ikeda, however, teaches a hybrid vehicle which includes a motor controller (23).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikeda with that of Olesen, such that the semiconductor devices in Olesen are part of a motor controller since doing so would allow for the device of Olesen to be used in an electric vehicle and thus provide functionality to the apparats disclosed by Olesen.
With respect to claim 13, Olesen as modified by Ikeda teaches the limitations of claim 12 as per above and Olesen further teaches manufacturing the first structural plate (4) of plastic (Col. 6, ll. 32-33) but fails to specifically teach or suggest that the heat dissipating substrate is a metal component, the first heat conductive plate is an aluminum substrate, and the first structural plate is a plastic component formed by an injection molding process or a 3D printing process.  However it has been held that selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination3.  Accordingly, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the heat dissipating substrate of metal and the first heat conductive plate of aluminum since doing so would allow for the heat dissipating substrate to be made of a material which is relatively cheap, easy to manufacture and sturdy, and since doing so would allow for the first heat conductive plate to be lightweight with good thermal conductivity.  Regarding the requirement that the plastic component be formed by an injection molding process or a 3D printing process, even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process4.  In the present case the structural plate in Olesen is the same as that of the present invention.
With respect to claim 14, Olesen further teaches that the first channel member comprises: a first flow guiding structure (10) communicated with the inlet and the outlet, the heat dissipating liquid flowing through the first flow guiding structure via the inlet and flowing out of the outlet.
With respect to claim 15, Olesen further teaches that the first channel member further comprises a second flow guiding structure (21-22) and a first vertical channel structure (Edges that forms inlet and outlets 5-6), the first flow guiding structure (10) is formed on a first surface of the first structural plate facing the first container (See Fig 1) and is communicated with the inlet and the first vertical channel structure (Via the fluid flowing through the heat dissipating module), the second flow guiding structure (21-22) is formed on a second surface of the first structural plate facing the first heat conductive plate (See Fig 1) and is communicated with the first vertical channel structure and the outlet (Via the fluid flowing through the heat dissipating module), and the heat dissipating liquid flows from the inlet to the outlet by flowing through the first flow guiding structure (10), the first vertical channel structure (vertical members of 5-6), and the second flow guiding structure sequentially (21-22, fluid enters at 14, flows along 10 into 5, then flows along 21-22).

Allowable Subject Matter
Claims 5-11, 16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2021/0057307 to Ushijima which teaches a liquid cooling scheme to cool a semiconductor device;
	US 10,462,939 to Ushijima which teaches a liquid cooling scheme to cool a semiconductor device;
	US 2018/0184543 to Ando et al. which teaches a cooling device;
	US 9,845,999 to Matsushima et al. which teaches a liquid-cooled-type cooling device; and
	US 5,159,529 to Lovgren et al. which teaches a composite liquid cooled plate for electronic equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
        2 In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
        3 Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
        4 In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).